Title: To Thomas Jefferson from Albert Gallatin, 22 January 1803
From: Gallatin, Albert
To: Jefferson, Thomas


            
              Dear Sir
              22d Jany. 1803
            
            I enclose a modification of the navy estimates in conformity to the ideas you suggested on the subject of my letter of the 18th instt.—It is extremely desirable that before the subject shall be taken up in the house, every part should be fully agreed on between the heads of the Departments; and I wish you would return the proposed modifications with such alterations as, after conversing with the Secretary of the Navy, you shall think proper. 
            Respectfully Your obedt. Servt.
            
              Albert Gallatin
            
            
              Please to let me know whether you wish to confer again with me on this subject before you decide—
            
          